Forward-Looking Statements Family of Companies – Financial Reporting 3,860 Employees 18 Companies 20 Manufacturing Plants Plus 12 Sales/Service Facilities Company Statistics as of December 31st 2012 Facilities Located Around the World 1 Belo Horizonte 1 Johannesburg Sumner Park 1 1 Hameln Tacoma Eugene Riverside Albuquerque 1 2 1 1 Yankton Sterling 1 Prairie du Chien 1 Thornbury Mequon 1 Solon 1 Loudon Chattanooga Orlando 1 7 1 1 Enid 1 1 2.8 Million Sq. Ft. Under Roof (Office/Mfg.) Over 200 Products Products Delivered To All 50 States Products Delivered To Over 150 Countries Company Statistics as of December 31st 2012 Management Succession Present Future J. Don Brock Chairman, CEO Chairman W. Norman Smith President, COO Vice Chairman Benjamin G. Brock Group VP – Asphalt CEO, President Richard J. Dorris Group VP – Energy COO, EVP Dividends Acquisitions Still A High Priority Though Acquisitive, Excess Cash Has Been Generated Provide a Tangible Return of Value to Shareholders Our Business Model Operate Decentralized • Leverage Purchasing Power • Share Best Practices Our Strategy In good times, we invest and grow our facilities and equipment. Over the last six years we have invested $150,000,000 in new equipment and facilities. Our Strategy We have announced five acquisitions in the last six years. Peterson Pacific, Corp. Eugene, OR • Whole Tree Chippers & Debarkers • 190 Employees Dillman Equipment, Inc. Prairie du Chien, Wisconsin • Asphalt Plants • 100 Employees Astec Australia, Pty Ltd. Brisbane, Australia • Represents 10 Astec Comp. in AU & NZ • 45 Employees Astec Mobile Machinery GmbH Hameln, Germany • Sell Products for Roadtec & Carlson • 13 Employees GEFCO, Inc. Enid, OK • Oil Drilling & Water Well Drilling • 212 Employees 2istorical Highlights Adjusted to reflect continuing operations and unusual items (in Millions, except for percentage and EPS data) FY FY FY FY 2et Sales $891 $698 $737 $908 $936 Growth% 9% -27% 5% 23% 3% GM% 23.7% 21.0% 23.7% 23.2% 22.1% Net Income $63 $3 $32 $40 $40 Diluted EPS $2.80 $0.14 $1.42 $1.74 $1.74 Operating Segments FY 2012 Divestitures Divestitures Parts Sales Adjusted to reflect continuing operations (In Millions) % of Year End Sales % 24% 25% 24% 26% International Sales Adjusted to reflect continuing operations (In Millions) 319 36% 252 36% 275 37% 365 40% % of Year End Sales Backlog Year-end Backlogs (In Millions) Our End Markets Infrastructure Mining Energy Industries Served Industries Served Industries Served Infrastructure Dam Project in Turkey Telsmith/KPI-JCI Crushing plant consisting of two (2) lines with 450 mtph per line Infrastructure Tilcon Quarry – New Jersey Module Cone Crusher Station Three (3) cones combined 1,300 HP, fully automated Infrastructure Highly Portable Crushing Plant 500 Tons Per Hour Equipment consists of: Cone and Screen from JCI High-Frequency Screen from AMS Jaw Crusher and Screens from KPI Infrastructure Track Mounted Crusher For Lower Volume Operations First built in 2001, now 40% of equipment sales for KPI Hand held remote control for all functions Infrastructure Relocatable Asphalt Plant Infrastructure NEW PLANT DESIGN FOR AUSTRALIA TRANSPORT Gorgon natural gas project, largest in Australia will start producing mid-2014. One of the world’s largest natural gas projects. Very environmentally restrictive location. Infrastructure Training of Customer Technicians Infrastructure Portable Concrete Plant Infrastructure Recycling Materials with Roadtec Milling Machine Infrastructure Roadtec Shuttle Buggy SB 2500e Feeding Two Pavers Infrastructure Asphalt Paver RP-190 Infrastructure NEW PRODUCT Soil Stabilizer used to mix lime with soil to improve stability Mining Modular Cone Crushing Station Mining Rockbreaker System Mining application in Africa Mining Osborn Rotary Coal Breaker Station Angelo Coal Johannesburg, South Africa Unit Separates the coal from the aggregate before processing Mining Modular Jaw Crushing Station High calcium limestone mine that supplies the material for steel and power plant throughout the Great Lakes region. Mining Telsmith one Crusher and JCI Screen working in a gold mine in Mexico Mining Inclined Vibrating Screen at high calcium limestone mine in Upper Peninsula of Michigan. Mining Underground Morton Salt facility in Canada. Scaler works the roof and side walls scaling the surface for any loose material prior to allowing mine workers in the areaa must for safer mine operations. Mining NEW PRODUCT Portable K500 Cone Crusher Energy Portable Frac Water Heater Energy Rotary Table Drilling Rig Energy – Keeping Energy Related Products Rack and Pinion Rig for Shallow or Deep Wells Energy – Keeping Energy Related Products Mobile Pump Unit for Purging After Fracking of Oil and Gas Wells Energy Mobile Drilling Unit Energy Drilling of Geothermal Wells Energy Chevron Oil Refinery in Angola Energy Heater Used in Natural Gas Processing Energy Industrial Water Heater Energy Prototype Wood Pellet Plant 5 Tons Per Hour Capacity Energy Wood Pellets – Used by European power plants to meet Renewable Fuels Standards Energy Test Firing of Wood Burner Energy -Land clearing for a pipeline- -Material used for boiler fuel- Energy Recycling used wood pallets into animal bedding Where We Are Today Infrastructure 60% Mining & Other 20% Energy 20% Domestic 61% International 39% Infrastructure 40% Mining 30% Energy 30% Domestic 50% International 50% Next 3 to 5 Years – Product Mix Modest Growth Focus on Margin Improvement Increase Presence in Energy Sector Expand in Mining Sector Increase Sales Volume of New Products Grow International Business Continue to Increase Parts Sales Continue to be Acquisitive Objectives for 2013 Our Goal Over the Next Five Years Grow Organically (on average) 10% per year Acquire Additional Companies 5% per year Equaling a Combined Growth of 15% per year Doubling Our Size Over the Next Five Years Corporate Headquarters: 1725 Shepherd Road Chattanooga, Tennessee 37el. 423.899.5898 Fax 423.899.4456 www.astecindustries.com
